—In an action, inter alia, to recover damages for breach of contract, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Franco, J.), dated February 9, 2001, as denied those branches of its motion pursuant to CPLR 3211 (a) (7) which were to dismiss the plaintiffs first and second causes of action, alleging breach of contract and negligence, respectively.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the allegations in the complaint sufficiently state causes of action to recover damages for breach of contract and negligence against it. Ritter, J.P., Feuerstein, Luciano and Adams, JJ., concur.